Peters, C. J.,
concurring. I agree with parts I and II of the opinion of the court. With respect to part III, I respectfully concur in the judgment.
Since a remand for articulation has been ordered on other grounds, I would have preferred to ask the trial court to articulate as well the manner in which the commissioner failed to meet her burden of proof on the fifth cause of action. The trial court concededly should not have imposed on the commissioner the burden of proving the defendants’ specific intent to violate General Statutes § 22a-250 by “dumping” demolition debris on the Conrail property and the property leased by the defendants. It is unclear to me that the trial court concluded, or could have concluded, that the defendants had not “discarded” the material in question for an indefinite period of time. Even though the constituent elements of the mountain of dumped material may have changed over time, the total accumulation of demolition material continued throughout to be “tremendous,” “unsightly” and a substantial danger to the environment. As a general matter, I am unpersuaded that the applicability of the “dumping” statute should turn on an atomistic a view of what has transpired here.
I nonetheless concur in the judgment because the trial court’s decision may well have reflected an understandable reluctance to impose yet another sanction on the same conduct that had already been heavily sanctioned in the first and third cases. Although there are technical distinctions between the statutory bases for the various cases, the court might reasonably have concluded that enough is enough.
Accordingly, I respectfully concur.